Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The claims in the application are deemed to be directed to a nonobvious improvement over the disclosure published in United States Patent Application Publication No. 2017/0034270.  The prior art does not teach the inventive concept of the second device remote relative to the first computing device selecting one of an execution candidate on the first device and an application on the first device to perform the operation.
The claims comprise performing an operation, wherein the operation requires multiple accesses to data in the shared memory; selecting, by a requesting entity executing on a second computing device that is remote relative to the first computing device, a target from among the application and the execution candidate; responsive to the application being selected as the target, the requesting entity sending the application a request to perform the operation; and responsive to the execution candidate being selected as the target, the requesting entity causing the execution candidate to interpret instructions that, when interpreted by the execution candidate, cause performance of the operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457

/UZMA ALAM/Primary Examiner, Art Unit 2457